Exhibit 10.33

Noble Corporation
Summary of Directors’ Compensation

Annual Retainer. Each director of Noble Corporation (the “Company”) who is not
an employee of the Company or one of its subsidiaries (a “Non-Employee
Director”) receives an annual retainer as follows:



  •  
$50,000.



  •  
20% is paid in Ordinary Shares of the Company pursuant to the Noble Corporation
Equity Compensation Plan for Non-Employee Directors (the “Equity Compensation
Plan”).



  •  
Non-Employee Directors may elect to receive up to all of the balance in Ordinary
Shares or cash. Non-Employee Directors make elections on a quarterly basis.



  •  
The number of Ordinary Shares to be issued under the Equity Compensation Plan in
any particular quarter is generally determined using the average of the daily
closing prices of the Ordinary Shares for the last 15 consecutive trading days
of the previous quarter.

Board Meeting Fees. In addition to the annual retainer received by Non-Employee
Directors described above, all directors receive fees for each meeting of the
Board of Directors attended as follows:



  •  
Non-Employee Directors — $2,000 per meeting attended



  •  
Employee Directors — $100 per meeting attended

Committee Fees. In addition to the annual retainer and meeting fees described
above, each Non-Employee Director receives compensation in respect of his or her
service on committees of the Board of Directors as follows:



  •  
Annual Committee retainers



  •  
Audit Committee Chair — $15,000 per year



  •  
Compensation Committee Chair — $12,500 per year



  •  
All other Committee Chairs — $10,000 per year



  •  
Committee meeting fees



  •  
Audit Committee — $2,500 per meeting attended



  •  
All other Committees — $2,000 per meeting attended

 

1



--------------------------------------------------------------------------------



 



Equity Compensation. In addition to the compensation described above, each
Non-Employee Director receives equity compensation under the Noble Corporation
1992 Nonqualified Stock Option and Restricted Share Plan for Non-Employee
Directors, as amended (the “1992 Plan”) as follows:



  •  
An annual award of Restricted Shares or unrestricted Ordinary Shares in an
amount determined by the Board of Directors annually but not to exceed an
aggregate of 8,000 shares per Non-Employee Director.



  •  
Each such award of Restricted Shares or unrestricted Ordinary Shares will be
made on a date selected by the Board of Directors, or if no such date is
selected by the Board of Directors, the date on which the Board of Directors
takes action approving such award.

Employee Directors. Employee Directors do not receive any equity compensation in
consideration of their service on the Board of Directors.

Other. All directors are reimbursed for travel, lodging and related expenses
they may incur in attending meetings of the Board of Directors and Committees.

 

2